MEMORANDUM **
Ricardo Galaviz-Diaz, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s decision denying his application for cancellation of removal. To the extent we have jurisdiction, it is conferred by 8 U.S.C. § 1252. We review de novo claims of due process violations in immigration proceedings. See Sanchez-Cruz v. INS, 255 F.3d 775, 779 (9th Cir.2001). We dismiss in part and deny in part the petition for review.
Petitioner’s contention that the BIA erred in finding that his children would return with him to Mexico is not supported by the record and does not amount to a colorable due process claim, as the BIA considered the possibility that petitioner’s children would remain in the United States. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005).
We are not persuaded by petitioner’s challenge to the statutory interpretation of the hardship standard as applied to children. See Ramirez-Perez v. Ashcroft, 336 F.3d 1001, 1006 (9th Cir.2003); see also Cabrera-Alvarez v. Gonzales, 423 F.3d 1006, 1012-13 (9th Cir.2005).
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.